DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has considered the amendment and response filed by applicants on June 23, 2022.  In light of said amendment, the examiner has withdrawn the rejections made in the previous Office Action; however, the following new rejection is being made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari et al (US 2013/0296604).
The claims are drawn to a method for oxidizing a cycloalkane to form a mixture comprising the corresponding ketone and alcohol by contacting the cycloalkane with a hydroperoxide in the presence of a catalyst comprising gold support on an oxide selected from TiO2, ZnO2, MgO, CeO2, and ZrO2.
Alshammari et al teach a process wherein a reaction mixture comprising cyclohexane, acetonitrile (solvent), and tert-butylhydroperoxide, are oxidized in the presence of a supported gold catalyst, i.e. Au/TiO2, thereby producing a reaction mixture comprising cyclohexanone, cyclohexanol, and adipic acid (0038; table 1).  The reference further teaches that adipic acid may be prepared by contacting a mixture of cyclohexanone and cyclohexanol with nitric acid (fig. 1).
The primary difference between the process taught by Alshammari et al and the claimed process is that the reference conducts the oxidation in the presence of oxygen; oxygen is not recited in the instant claims. However, since the instant claims are written with open-ended language, i.e. a process “comprising” the recited steps, oxygen is not precluded from the present invention.
The reference does not teach the conversion recited in the instant claims; however, a person having ordinary skill in the art would know how to adjust reaction conditions, e.g. temperature, pressure, amount of catalyst, etc., in order to adjust parameters such as conversion and selectivity as deemed necessary.  Therefore, the instant claims are rendered obvious by Alshammari et al.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 13-14 are deemed allowable, as the prior art fails to teach or fairly suggest oxidizing cyclohexane using a catalyst comprising gold on a support selected from ZnO, MgO, or CeO2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622